      Case 3:19-cv-00831-N Document 1 Filed 04/03/19                Page 1 of 18 PageID 1


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 CARL W. HUTTO and DIANN                             §
 HARDMAN,                                            §
                                                     §
        Plaintiffs,                                  §
                                                     §
 v.                                                  §
                                                     §        CIVIL ACTION NO. ____________
 RED ROOF INNS, INC.; JP HOTEL                       §
 CORP. d/b/a RED ROOF INN; PRAKASH                   §
 JASON PATEL; and TERRY D.                           §
 GILMORE,                                            §                         JURY DEMANDED
                                                     §
        Defendants.                                  §

                                   ORIGINAL COMPLAINT

                                         I. SUMMARY

       1.      Plaintiffs Carl W. Hutto and DiAnn Hardman are former employees of Defendants

Red Roof Inns, Inc., JP Hotel Corp., Prakash Jason Patel and Terry D. Gilmore. Plaintiff Hutto

worked as a general maintenance man and Plaintiff Hardman worked as a housekeeper at the Red

Roof Inn located at 8150 Esters Boulevard, Irving, Texas 75063 (“Red Roof Inn #129”). This

facility was owned and/or operated by Corporate Defendants Red Roof Inns, Inc. and JP Hotel

Corp. Individual Defendant Patel (president of Defendant JP Hotel Corp.), and Individual

Defendant Gilmore (manager of Red Roof Inn #129), had a practice of manipulating time clock

records and of under-reporting to their payroll company the hours worked by Plaintiffs during each

payroll period. By so doing, Defendants routinely and deliberately failed to pay Plaintiffs at the

correct rate for all hours worked over forty in a week, in violation of the overtime provisions found

at Section 207 of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA” or the “Act”). In

addition, Defendants made improper or excessive deductions from Plaintiffs’ wages for rent in




                                                 1
     Case 3:19-cv-00831-N Document 1 Filed 04/03/19                 Page 2 of 18 PageID 2


violation of Section 203(m) of the Act. Defendants also failed to keep adequate and accurate

records of Plaintiffs’ work hours and pay in violation of Section 211(c) of the Act. Accordingly,

pursuant to by Section 216(b) of the FLSA, Plaintiffs now bring this action to recover the unpaid

compensation owed to them by Defendants as well as Plaintiffs’ liquidated damages, costs and

attorney’s fees.

                II. SUBJECT MATTER JURISDICTION AND VENUE

        2.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

        3.      Venue is proper in the Northern District of Texas because the events forming the

basis of this suit occurred in this District.

                       III. PARTIES AND PERSONAL JURISDICTION

        4.      Plaintiff Carl W. Hutto (hereinafter, “Hutto”) is an individual residing in Tarrant

County, Texas. His written consent form is attached hereto as Exhibit “A.”

        5.      Plaintiff DiAnn Hardman (hereinafter, “Hardman”) is an individual residing in

Tarrant County, Texas. Her written consent form is attached hereto as Exhibit “B.”

        6.      Defendant Red Roof Inns, Inc. (hereinafter, “RRI”) is a Delaware corporation with

its corporate headquarters located at 7815 Walton Parkway, New Albany, Ohio 43054. It may be

served through its registered agent Corporation Service Company, at 50 West Broad Street, Suite

1330, Columbus, Ohio 43215.

        7.      Defendant JP Hotel Corp. (hereinafter, “JPH”) is a Texas corporation with its

corporate headquarters located at 6168 Colfosco Drive, Frisco, Texas 75035. It may be served

through its registered agent Jason Patel at 6168 Colfosco Drive, Frisco, Texas 75035, or wherever

Jason Patel may be found.




                                                 2
     Case 3:19-cv-00831-N Document 1 Filed 04/03/19               Page 3 of 18 PageID 3


       8.      Defendant Prakash Jason Patel (hereinafter, “Patel”) is an individual residing in

Collin County, Texas. He may be served at his residence at 6168 Colfosco Drive, Frisco, Texas

75035, or wherever he may be found.

       9.      Defendant Terry D. Gilmore (hereinafter, “Gilmore”) is an individual residing in

Dallas County, Texas. He may be served at 8150 Esters Boulevard, Irving, Texas 75063, or

wherever he may be found.

                                      IV. COVERAGE

       10.     At all material times, Defendants RRI and JPH (collectively, the “Corporate

Defendants”) were employers within the meaning of 29 U.S.C. §203(d) because Defendants and

their agents had the power to hire or fire Plaintiffs; to control their work schedule and their

conditions of employment; and to determine their rates of pay and the method of payment.

       11.     Arguing in the alternative, Defendant JPH was at all material times an employer

within the meaning of 29 U.S.C. §203(d), because Defendant JPH and its agents had the power to

hire or fire Plaintiffs; to control their work schedule and their conditions of employment; and to

determine their rates of pay and the method of payment.

       12.     Defendants Patel and Gilmore were employers within the meaning of 29 U.S.C.

§203(d), because said Defendants had the power to hire or fire Plaintiffs; to control their work

schedule and their conditions of employment; and to determine their rates of pay and the method

of payment. These individuals were agents of the Corporate Defendants, and joint employers of

Plaintiffs with the Corporate Defendants.

                                      Enterprise Coverage

       13.     At all material times, Corporate Defendants RRI and JPH were an enterprise within

the meaning of 29 U.S.C. §203(r)(1) because said Defendants engaged in related activities for the




                                                3
    Case 3:19-cv-00831-N Document 1 Filed 04/03/19                 Page 4 of 18 PageID 4


common business purpose of operating a hotel/motel establishment located at 8150 Esters

Boulevard, Irving, Texas 75063 under the assumed name “Red Roof Inn.” This establishment was

identified internally by the Corporate Defendants as “Red Roof Inn #129.”

       14.      At all material times, the Corporate Defendants were an enterprise in commerce

within the meaning of Section 3(s)(1)(A) of the FLSA because said Corporate Defendants had

multiple employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       15.      Arguing in the alternative, Defendant JPH was independently an enterprise within

the meaning of 29 U.S.C. §203(r)(1), because it performed related activities for the common

business purpose of operating Red Roof Inn #129 under the assumed name “Red Roof Inn.”

       16.      Arguing in the alternative, Defendant JPH was an enterprise in commerce within

the meaning of 29 U.S.C. 203(s)(1)(A) of the FLSA because it had multiple employees engaged

in commerce.

       17.      At all material times, Defendant RRI had an annual dollar volume of sales or

business done in excess of $500,000.00.

       18.      At all material times, Defendant JPH had an annual dollar volume of sales or

business done in excess of $500,000.00.

                                       Individual Coverage

       19.      At all material times, Plaintiff Hutto was an individual employee of Defendants

who engaged in commerce or in the production of goods for commerce as contemplated by 29

U.S.C. § 207.

       20.      In his capacity as a maintenance man working at Red Roof Inn #129, Plaintiff Hutto

provided services in a facility providing temporary accommodation for interstate travelers,

including American Airline pilots and others traveling across state lines. He also purchased




                                                4
     Case 3:19-cv-00831-N Document 1 Filed 04/03/19                Page 5 of 18 PageID 5


materials and tools for Red Roof Inn #129 using a MetaBank debit card, and he operated and

repaired hotel/motel equipment which had moved in interstate commerce.

       21.      At all material times, Plaintiff Hardman was an individual employee of Defendants

who engaged in commerce or in the production of goods for commerce as contemplated by 29

U.S.C. § 207.

       22.      In her capacity as a housekeeper working at Red Roof Inn #129, Plaintiff Hardman

provided services in a facility providing temporary accommodation for interstate travelers,

including American Airline pilots and others traveling across state lines. Plaintiff Hardman also

purchased housekeeping materials and supplies for Red Roof Inn #129 using a MetaBank debit

card, and she operated hotel/motel equipment which had moved in interstate commerce.

                                       Individual Liability

       23.      Defendant Patel is an individual owner of, and Defendant Gilmore is the manager

for, Defendant JPH, which entity conducts business under the assumed name “Red Roof Inn” at

the location of the hotel/motel facility known to the Corporate Defendants as Red Roof Inn #129.

Defendants Patel and Gilmore (collectively, the “Individual Defendants”) had direct control over

the operations of Red Roof Inn #129. They were present on site, set and controlled Plaintiff’s work

schedules, managed timekeeping and payroll, and were responsible for ensuring that their

employment practices complied with the FLSA. At all times relevant to this lawsuit, Individual

Defendants Patel and Gilmore had the authority to hire and fire Plaintiffs, to direct and supervise

their work, to sign their paychecks, and to raise or lower their compensation. These Individual

Defendants in fact exercised their powers by hiring Plaintiffs, by setting their work schedules,

monitoring their hours worked, by signing checks or paying them cash, and by altering Plaintiffs’

time records and rate of pay in a scheme to avoid paying overtime at the rate required by law. In




                                                5
     Case 3:19-cv-00831-N Document 1 Filed 04/03/19                 Page 6 of 18 PageID 6


so doing, Individual Defendants Patel and Gilmore acted directly or indirectly in the interest of an

employer in relation to an employee, thereby subjecting themselves to individual liability under

the Act. 29 U.S.C. § 203(d).

                                           V. FACTS

       24.     Defendants RRI and JPH are corporations which jointly conduct business at 8150

Esters Boulevard, Irving, Texas 75063, under the assumed name “Red Roof Inn” (a.k.a. “Red Roof

Inn #129). Upon information and belief, at all times material to this suit the Corporate Defendants

have been contractually engaged in a franchisor-franchisee relationship (i.e. the “Franchise

Agreement”), with Defendant RRI as the franchisor and Defendant JPH as the franchisee.

       25.     Pursuant to the Franchise Agreement, Defendant JPH was required to send, and in

fact did send, one or more persons who serve or who have served in the capacity of manager of

the Red Roof Inn located at 8150 Esters Boulevard, Irving, Texas 75063 to Defendant RRI’s

training on management of Red Roof Inn facilities.

       26.     Pursuant to that same Franchise Agreement, Defendant JPH was required to send,

and in fact did send, one or more of its employees to attend training on Defendant RRI’s procedures

on the operation of a Red Roof Inn facility.

       27.     Multiple times during each year of the time period material to this suit, Defendant

RRI sent inspectors to the Red Roof Inn located at 8150 Esters Boulevard, Irving, Texas 75063 to

inspect the facilities and its records and to assure itself that its franchisee’s performance was in

compliance with company standards and applicable law as required by the Franchise Agreement.

       28.     Individual Defendant Patel is the president and an owner of JPH and he was

regularly present on site and directly involved in the operation of Red Roof Inn #129.




                                                 6
     Case 3:19-cv-00831-N Document 1 Filed 04/03/19                 Page 7 of 18 PageID 7


       29.        Individual Defendant Gilmore is the manager of Red Roof Inn #129, and he was

regularly present on site and directly involved in the operation of said establishment.

                                      Hutto’s hiring and duties.

       30.        On or about September 23, 2016, Defendants hired Plaintiff Hutto as a maintenance

man for Red Roof Inn #129. As part of the hiring process, Defendants had Plaintiff Hutto fill out

an RRI “Application For Employment” and an RRI “Authorization For Background Check.” He

was hired at an initial rate of ten dollars per hour ($10.00/hr.), and his duties generally comprised

property maintenance to include painting, plumbing, electrical work and other repairs as needed.

He also moved bins of trash from inside the property to the dumpster on a daily basis, and he

unloaded United Parcel Service (UPS), Sherwin Williams, and other vendor trucks delivering

supplies on approximately five out of the seven days in his workweek. On occasion, Defendant

Patel or Defendant Gilmore would send him to buy equipment or supplies for the Property. Plaintiff

Hutto would go buy these materials from Home Depot or other supply stores and typically would

pay for them using his own cash or his MetaBank debit card. He would later be reimbursed by

Defendants Patel or Gilmore with cash from the company safe, the cash drawer, or Defendant

Patel’s pocket.

                                   Hutto’s regular work schedule.

       31.        Plaintiff Hutto worked for Defendants seven days per week. His usual punch-in

time was around 7:00 a.m., although he occasionally punched in closer to 8:00 a.m. His hands are

large and callused, and as a result he was unable to use Defendants’ fingerprint scanner. Instead,

he punched in (and out) using a birthdate code. Plaintiff Hutto did not take thirty-minute lunch

breaks. His typical lunch routine was to grab a cup of coffee or a sandwich from his room at Red

Roof Inn #129 and to immediately resume working. His work on-the-clock typically continued




                                                  7
     Case 3:19-cv-00831-N Document 1 Filed 04/03/19                 Page 8 of 18 PageID 8


until some time period between 6:00 p.m. and 8:00 p.m. At that point, Plaintiff Hutto would clock

out, but his workday was not over.

                                     Hutto’s off-the-clock work.

       32.     Hotel/motel facilities, by definition, provide overnight lodging. Demands for

service and maintenance do not stop in the evening. In fact, they sometimes increase. Accordingly,

after clocking out, Plaintiff Hutto would continue to receive calls from Defendant Gilmore or from

the front desk personnel of Red Roof Inn #129 requesting assistance and repairs throughout the

night. On some occasions, the calls continued without cease from his evening punch-out until

around 2:00 a.m. the following morning. Most nights involved two to four additional hours of

work. On occasion, there were nights where Plaintiff Hutto only received one or two calls and

where he worked only an additional 30 minutes or so. On average, however, Plaintiff Hutto worked

at least 1.5 off-the-clock hours per night. He was not able to clock in for any of this time, because

Defendants set the time clock so that it would accept only one clock-in and clock-out per day.

Defendants were aware of the work performed by Plaintiff Hutto, however, both because

Defendant Gilmore and Defendants’ front desk personnel requested the work in the first instance,

and also because each morning Plaintiff Hutto provided a report to Defendant Gilmore

summarizing the maintenance performed the night before. Nevertheless, Defendants failed to

report Plaintiff Hutto’s evening work to Defendants’ payroll service provider.

       33.     The off-the-clock work described immediately above was a constant feature of

Plaintiff Hutto’s employment except with respect to a three-month period from early March 2018

through late May 2018, when Plaintiff Hutto resided elsewhere. The off-the-clock work resumed

in early June 2018 when Plaintiff Hutto resumed living at Red Roof Inn #129 and continued until

the end of his employment on or about July 25, 2018.




                                                 8
     Case 3:19-cv-00831-N Document 1 Filed 04/03/19                 Page 9 of 18 PageID 9


       34.     As mentioned previously, and as will be described in greater detail below,

Defendants Patel and Gilmore routinely shorted Plaintiff Hutto on payment for his hours worked.

On or about July 24, 2018, after once again being shorted on his paycheck for a payroll period in

which Plaintiff Hutto had worked in excess of 180 hours and was paid only $1,000.00, he contacted

Defendant Gilmore by text message to complain. Defendant Gilmore responded by text and agreed

to pay an additional sum, and he left an envelope containing $400.00 for Plaintiff Hutto at the front

desk. As this was far short of what was owed, Plaintiff Hutto terminated his employment at Red

Roof Inn #129.

                                        Hiring of Hardman.

       35.     In early October 2016, within a week or two after Defendants hired Plaintiff Hutto,

Defendants also hired Hutto’s wife, Plaintiff Hardman, to work at Red Roof Inn #129 as a

housekeeper. Defendants agreed to pay Plaintiff Hardman a piece-rate of $5.00 per room. As part

of the hiring process, Plaintiff Hardman filled out an RRI “Application For Employment” and an

RRI “Authorization For Background Check.”

                                  Hardman’s initial work period.

       36.     From October 2016 through approximately January 2017, Plaintiff Hardman

worked two to four hours per night cleaning rooms. She was paid for this work in the evening or

the following morning with cash from the office safe which was handed to her by Defendant

Gilmore. Plaintiff Hardman is not asserting wage claims with respect to this period.

                                  Hardman’s door-painting.

       37.     Beginning around early February 2017, Plaintiff Hardman began picking up shifts

during the day for late, absent or terminated housekeepers in addition to her evening work. After

approximately two weeks of erratic scheduling, Plaintiff Hardman complained about the




                                                 9
   Case 3:19-cv-00831-N Document 1 Filed 04/03/19                  Page 10 of 18 PageID 10


inconsistent work, and Defendants reassigned her to painting the Property’s exterior doors. She

painted approximately 8 doors per day for approximately three weeks. Each door would take a bit

more than one hour of work, as it involved sanding the door, filling in holes with Bondo Wood

Filler, taping around the door, and then painting, all of which was periodically interrupted by maids

and customers. In total, Plaintiff Hardman averaged eight to nine hours of painting work per day,

seven days per week, and she was paid $12.50 per door. She continued to perform evening cleaning

work during this period at the piece rate of $5.00 per room, three to four rooms per night on

average, and an average time worked of 1.5 hours per night. Plaintiff Hardman worked 78 to 79

hours per week during this three-week period.

                        Hardman added to regular housekeeping schedule

       38.     At the conclusion of the door-painting period, around early March 2017,

Defendants gave Plaintiff Hardman a permanent place on the day schedule. Defendants assigned

housekeepers (including Plaintiff Hardman) identifying numbers and gave them a “Room List”

identifying their assigned rooms for cleaning that day. Plaintiff Hardman performed her own

assigned work and occasionally the work of others in addition. From approximately early March

2017 forward, Plaintiff Hardman was cleaning rooms on the day shift for approximately 11.0 hours

per day for an average of six days per week. She also continued to clean rooms in the evening,

anywhere from one to four hours, but on average for an additional 1.5 hours per night. During this

period, Defendant Gilmore continued to pay Plaintiff Hardman in cash from the office safe at a

rate of $5.00 per room. She was working approximately 75 hours per week on average.

       39.     In or around April 2017, Defendant Gilmore informed Plaintiff Hardman that his

accountant could no longer hide the cash payments he was giving to Plaintiff Hardman, and that

he would need to move her onto the formal payroll. Defendant Gilmore then had Plaintiff Hardman




                                                 10
   Case 3:19-cv-00831-N Document 1 Filed 04/03/19                 Page 11 of 18 PageID 11


fill out a second RRI “Application For Employment” and a second RRI “Authorization For

Background Check.” From that point forward, Plaintiff Hardman was paid via check signed by

Defendant Patel.

        Hardman performs evening inspection/cleaning work in addition to other duties.

       40.     In or around October 2017, Plaintiff Hardman began inspecting and cleaning vacant

units in the evening in addition to her daily duties. Prior to that time, the evening inspection had

been performed by Mark and “Purdie” Patel, a couple related to Prakash Jason Patel and indebted

to him to the tune of some $30,000.00 for immigration-related assistance. Red Roof Inn #129 has

approximately 156 rooms, and the couple had been cleaning 40-60 of those rooms per day at $1.50

per person per room and had been inspecting the vacant units (and cleaning them if needed) for an

additional $10.00 per day. The Patels eventually balked at doing so much work for so little money,

at which point Defendant Gilmore asked Plaintiff Hardman to take over the inspection work at a

rate of $15.00 per day. Plaintiff Hardman agreed to do the inspection work. She received the $15.00

per day for the inspection work but was not paid anything additional for inspection-related room

cleaning performed in the evening. She continued to work 6 days per week on average,

approximately 75 hours per week.

                         Hardman’s day inspections and night cleanings.

       41.     Beginning May 28, 2018, Defendants changed Plaintiff Hardman’s duties. They

paid her $85.00 per day to do room inspection work during the day, with some additional room

cleaning duties in the evening. She inspected rooms throughout the day, and she cleaned rooms or

assisted other housekeepers with room cleaning as needed. Plaintiff Hardman averaged

approximately 46 hours per week from May 28, 2018 through June 17, 2018. She worked




                                                11
   Case 3:19-cv-00831-N Document 1 Filed 04/03/19                Page 12 of 18 PageID 12


approximately 30 hours during the week of June 18, 2018 through June 24, 2018. On June 25,

2018, Plaintiff Hardman terminated her employment with Defendants.

                        Defendants’ improper rent deduction from wages.

       42.     Although Defendants benefited from Plaintiffs’ work and had recourse to Plaintiff

Hutto’s skills for hotel/motel customer emergency requests 24 hours per day (with the exception

of a three-month period in Spring 2018 when Plaintiff Hutto resided elsewhere and was not

performing night work), they did not furnish him and Plaintiff Hardman with a free room. For the

period from October 2016 through April 17, 2017, Defendants stated that they were deducting 45

hours per two-week pay period from Plaintiff Hutto’s paycheck for rent. For the period from April

17, 2017 through September 4, 2017, Defendants stated that they were deducting 50 hours per two-

week pay period from Plaintiff Hutto’s paycheck for rent. Since the hours deducted were overtime

hours that should have been payable to Plaintiff Hutto at a rate of $15 per hour, Defendants were

in effect charging Plaintiffs rent of $675.00 per two-week pay period in the first time frame

discussed above, and $750.00 per two-week pay period in the second, sums that included profit to

Defendants and that grossly exceeded the “fair value” of the lodging as that term is provided for

by 29 U.S.C. §203(m).

       43.     Beginning on or around September 4, 2017, Plaintiffs insisted on paying cash for

their rent in order to have better visibility into what they were being charged. From that point

through approximately March 7, 2018, Defendants rented a room to Plaintiffs at the $40.00 per

night rate charged to commercial airline personnel for a “Superior King” room. The amounts

charged included profit to Defendants and exceeded the “fair value” of the lodging as provided for

by 29 U.S.C. §203(m). Moreover, the “Superior King” room rented to Plaintiffs had a ceiling leak

above the toilet, necessitating the constant use of an umbrella in order to use the facilities.




                                               12
   Case 3:19-cv-00831-N Document 1 Filed 04/03/19                   Page 13 of 18 PageID 13


Defendants refused to allow Plaintiff Hutto to tear out the ceiling to access and repair the leak until

after Plaintiffs advised that they were moving out on or about March 7, 2018, at which point

Defendants authorized Plaintiff Hutto to tear out the ceiling and to perform the repair in order to

prepare the room for new customers.

       44.     Plaintiff Hutto, alone, moved back to Red Roof Inn #129 on or about the beginning

of June 2018, and he resided there until the termination of his employment on July 25, 2018. He

was staying in a room that was the smallest available room size at the facility, a “Regular King.”

Defendant Gilmore advised Plaintiff Hutto that the sum of $600.00 per pay period was being

deducted from his pay for rent. That sum included profit to Defendants and exceeded the “fair

value” of the lodging as provided for by 29 U.S.C. §203(m).

                                        Overtime Violations:

                            A. Defendants fail to pay overtime to Hutto
                               and manipulate his time clock records.

                                          Manipulation # 1

       45.     As described above in paragraphs 31 and 32 of this Complaint, Plaintiff Hutto

worked for Defendants approximately 12.5 hours per day, 7 days per week. As previously

mentioned, however, Defendants neither recorded nor paid for Plaintiff Hutto’s work in the

evenings, and in addition they automatically deducted 30 minutes from Plaintiff’s Hutto’s on-the-

clock work for a bona fide lunch period he did not take. With respect to the hours that Defendants

actually did pay for, time was paid at a straight time rate. Overtime was not paid.

                                          Manipulation # 2

       46.     Beginning on or about September 4, 2017, Defendants varied their scheme to avoid

paying overtime. Although they continued the prior practice of automatically deducting lunch

breaks that Plaintiff Hutto did not take, and of failing to record and report his evening hours worked



                                                  13
   Case 3:19-cv-00831-N Document 1 Filed 04/03/19                 Page 14 of 18 PageID 14


to the payroll service provider, they also began manipulating Plaintiff Hutto’s time records to show

him working approximately 80 hours every pay period. Since Plaintiff Hutto was routinely

working 175 hours or more per pay period—and in order to prevent him from quitting on the

spot—Defendants began to vary his reported pay rate each pay period so that his total

compensation would approximate his usual $11.00 per hour rate (increased in April 2017 from his

initial rate of $10.00 per hour at the time of hiring) for the bulk of his hours worked (albeit

excluding the hours Defendants were not in the habit of recording anyway, such as his evening

hours and his deducted meal break time). For example, on September 5, 2017, Defendants paid

Plaintiff Hutto for an alleged 78.9 hours worked at a rate of $19.00 per hour. On September 19,

2017, Defendants paid Plaintiff Hutto for an alleged 79.5 hours worked at a rate of $20.00 per

hour. On October 3, 2017, Defendants paid Plaintiff Hutto for an alleged 80.0 hours of work at a

rate of $17.60. This scheme continued through the pay period ending on January 8, 2018.

                                         Manipulation # 3

         47.   On January 23, 2018, Defendants stopped reporting the pay rate and the hours

worked altogether. Instead, they simply reported the sum paid to Plaintiff Hutto in each pay period.

In this particular pay period, the sum paid was $880.00. If one divides that gross sum by his actual

contemporaneous hourly rate of $11.00 per hour, the calculation yields exactly 80 hours being paid

at a straight time rate, when in fact Plaintiff Hutto was working more than double that number of

hours.

                                         Manipulation # 4

         48.   Although, based upon the records available to Plaintiff, Defendants continued their

practice of no longer reporting any pay rate or hours worked through the end of Plaintiff Hutto’s

employment, beginning with the very next pay period it appears that they stopped their practice of




                                                14
   Case 3:19-cv-00831-N Document 1 Filed 04/03/19                   Page 15 of 18 PageID 15


massaging his hours worked to approximate 80 hours in a pay period. Plaintiff Hutto was informed

on or about February 5, 2018 that he was receiving a $2.00 per hour raise, bringing his (unrecorded)

hourly rate to $13.00 per hour. If one divides the $1,813.50 he was paid on February 6, 2018 by

the new $13.00 per hour rate, it appears that Defendants were paying Plaintiff Hutto at a straight

time rate for 139.5 hours in that pay period. However, setting aside for the moment the overtime

violation, this shorted Plaintiff Hutto approximately 35 hours of pay at a straight time rate in that

pay period. Defendants continued to short Plaintiff Hutto’s pay in this manner through the end of

his employment in late July 2018.

                                        Overtime Violations:

                          B. Defendants fail to pay overtime to Hardman.

       49.     Throughout her employment, Defendants paid Plaintiff Hardman at a piece rate,

and failed to track her hours. Although she worked in excess of 40 hours in all of the weeks from

mid-to-late February 2017 through June 17, 2018, Defendants never paid her the overtime

premium for her hours above 40 worked in a week.

                                    VI. CAUSES OF ACTION

                                 A. Violation of 29 U.S.C. § 203(m)(1)

       50.     Plaintiffs incorporate all allegations contained in the foregoing paragraphs.

       51.     Defendants deducted sums for lodging from Plaintiff Hutto’s wages that exceeded

the reasonable cost and fair value of said lodging, in violation of 29 U.S.C. § 203(m)(1).

Defendants’ improper and excessive deductions from Plaintiff Hutto’s wages were deliberate and

willful violations of the Act.

                                  B. Violation of 29 U.S.C. § 207

       52.     Plaintiffs incorporate all allegations contained in the foregoing paragraphs.




                                                 15
   Case 3:19-cv-00831-N Document 1 Filed 04/03/19                  Page 16 of 18 PageID 16


       53.     Defendants’ practice of not paying Plaintiffs at a rate of one and one-half times

Plaintiffs’ regular rate for all of their overtime hours worked violated the FLSA. 29 U.S.C. § 207.

       54.     None of the exemptions provided by the FLSA regulating the duty of employers to

pay overtime at a rate not less than one and one-half times the regular rate at which their employees

are employed is applicable to Defendants or to Plaintiffs. Defendants’ failure to pay overtime was

a deliberate and willful violation of the Act.

                                C. Violation of 29 U.S.C. § 211(c)

       55.     Plaintiffs incorporate all allegations contained in the foregoing paragraphs.

       56.     Defendants failed to keep adequate and accurate records of Plaintiffs’ work hours

and pay in violation of the FLSA. 29 U.S.C. § 211(c). Defendants’ failure to keep such records

was a deliberate and willful violation of the Act.

       57.     Federal law mandates that an employer is required to keep for three (3) years all

payroll records and other records containing, among other things, the following information:

               A.       The time of day and day of week on which the employees’ work week
                        begins;

               B.       The regular hourly rate of pay for any workweek in which overtime
                        compensation is due under Section 7(a) of the FLSA;

               C.       An explanation of the basis of pay by indicating the monetary amount paid
                        on a per hour, per day, per week, or other basis;

               D.       The amount and nature of each payment which, pursuant to Section 7(e) of
                        the FLSA, is excluded from the “regular rate”;

               E.       The hours worked each workday and total hours worked each workweek;

               F.       The total daily or weekly straight time earnings or wages due for hours
                        worked during the workday or workweek, exclusive of premium overtime
                        compensation;

               G.       The total premium for overtime hours. This amount excludes the straight-
                        time earnings for overtime hours recorded under this Section;



                                                 16
   Case 3:19-cv-00831-N Document 1 Filed 04/03/19                   Page 17 of 18 PageID 17


               H.      The total additions to or deductions from wages paid each pay period
                       including employee purchase orders or wage assignments;

               I.      The dates, amounts, and nature of the items which make up the total
                       additions and deductions;

               J.      The total wages paid each pay period; and

               K.      The date of payment and the pay period covered by the payment.

29. C.F.R. §§ 516.2 and 516.5.

       58.     Because Defendants have failed to maintain accurate pay records with respect to

Plaintiffs, Plaintiffs can meet their evidentiary burden under the FLSA by proving that they, in

fact, performed work for which they were improperly compensated, and may do so by producing

sufficient evidence to show the amount and extent of the work “as a matter of a just and reasonable

inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946).

                                  VII. DAMAGES SOUGHT

       59.     Plaintiffs seek compensation for all of their overtime hours worked which were not

paid to them at one-and-one-half times their regular rate of pay.

       60.     Plaintiffs seek to recover their unpaid gap time in connection with the unpaid

overtime hours.

       61.     Plaintiff Hutto is also entitled to recover all improper and unauthorized deductions

taken from his paychecks by Defendants for rent, as well as all the excessive and improper amounts

charged by Defendants for rent and paid to them in cash.

       62.     Plaintiffs are further entitled to an amount equal to all of the above sums as

liquidated damages.

       63.     Plaintiffs are also entitled to recover their attorney's fees and costs as provided for

by the FLSA.




                                                 17
    Case 3:19-cv-00831-N Document 1 Filed 04/03/19                   Page 18 of 18 PageID 18


                                            VIII. PRAYER

        For the foregoing reasons, Plaintiffs respectfully request that the Court enter judgment in

their favor and against the Defendants, and that the Court find said Defendants jointly and severally

liable to Plaintiffs for the following relief:

        a.      Unpaid wages which accrued as a result of Defendants’ failure to pay Plaintiffs for
                all hours worked over forty in a workweek at a rate of one-and-one-half times the
                applicable regular rate;

        b.      Unpaid gap time which accrued in connection with the unpaid overtime;

        c.      All rent money deducted by Defendants from Plaintiff Hutto’s wages;

        d.      An amount equal to the sum of the foregoing as liquidated damages for Defendants’
                violation of the overtime provisions of the FLSA, as permitted by said Act;

        e.      Reasonable attorney's fees, costs and expenses of this action as provided for by the
                FLSA; and

        f.      Such other and further relief to which Plaintiffs may be entitled, at law or in equity.

                                                 Respectfully submitted,

                                                 /s/ Alex Mabry
                                                         Alex Mabry
                                                         State Bar No. 00792043
                                                 MABRY LAW FIRM, PLLC
                                                 10320 Sommerville Avenue
                                                 Houston, Texas 77041
                                                 Telephone: 832-350-8335
                                                 Facsimile: 832-831-2460
                                                 Attorney-in-Charge for Plaintiffs


                                                 J. Derek Braziel
                                                 State Bar No. 00793380
                                                 LEE & BRAZIEL, LLP
                                                 1801 N. Lamar St., Ste. 325
                                                 Dallas, Texas 75202
                                                 Telephone: 214-749-1400
                                                 Facsimile: 214-749-1010
                                                 Local Counsel for Plaintiffs




                                                   18
